Citation Nr: 0023614	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right knee injury to include chondromalacia 
and a laceration scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and T.M.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 26 to July 7, 
1982.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).

During a July 2000 Travel Board hearing, the veteran 
maintained that he has developed stomach problems as a result 
of medications he takes for right knee pain.  The Board 
construes this assertion as a claim for service connection 
for stomach problems as secondary to service-connected right 
knee disability.  The Board further notes that in a VA Form 
646, dated in June 2000, the veteran's representative 
appeared to raise the issue of whether the reduction in the 
rating for the right knee disability from 10 percent to 
noncompensable was proper.  These matters are referred to the 
RO for development and adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected right knee disability is 
manifested by subjective complaints of pain, numbness and 
swelling with objective evidence of flexion limited to 35 
degrees and slightly increased radiotracer accumulation 
diffusely in the medial compartment on bone scan without 
evidence of instability, subluxation or arthritis.  

3.  The veteran has a tender scar on the right knee as a 
result of the right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for chondromalacia 
of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.31, 4.40, 4.45, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261 
(1999).  

2.  A separate 10 percent rating, and no more, is warranted 
for the right knee scar, as a residual of the service-
connected right knee disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.118, Diagnostic Codes 
7803, 7804 (1999); Esteban v. Brown, 6 Vet.App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

Service records show that in February 1982 while in training 
the veteran fell on his right knee sustaining a small 1.5 to 
2 cm laceration over the right patella.  The veteran was seen 
in the orthopedic clinic approximately two days later with a 
tightly closed wound and well established cellulitis around 
the laceration, necessitating admission to the hospital, 
reopening of the wound and treatment with antibiotics.  
During this period, he developed some mild symptoms of 
chondromalacia of the patella which was managed in the usual 
fashion of knee brace, physical therapy and medications.  

In a July 1982 rating decision, the RO granted service 
connection for chondromalacia of the right knee, evaluated as 
10 percent disabling.  The evaluation was subsequently 
reduced to noncompensable.  

On VA examination in August 1997, the veteran complained of 
right knee pain which sometimes locked and got numb.  He took 
pain medication as needed.  Objective findings noted that the 
veteran did not appear to be in any distress.  There was 
normal heel toe gait, and squatting was possible without any 
complaint.  Physical examination of the right knee revealed 
that there was no swelling or deformity.  On the right side, 
there was an old skin deep abrasion scar which was 1 inch in 
diameter without any adhesions, pain or tenderness.  There 
was no abnormal sensation.  Patellar compression on the right 
side was not painful, and the ligaments were stable.  Range 
of motion was 0-130 degrees.  McMurray and drawer tests were 
negative.  X-ray of the right knee revealed no definite acute 
fracture, dislocation, or significant bony destructive 
process in the knee joint.  The diagnosis was status post 
superficial abrasion right knee without any evidence of 
chondromalacia or degenerative changes.  

On VA examination in December 1997, the veteran complained of 
a painful right knee, mostly in front and around the knee 
cap.  He stated that the pain was constant and that he had 
difficulty running or bending.  For pain, he took Tylenol 
just about on a daily basis.  Physical examination noted that 
on standing his posture was good.  Squatting was possible.  
He said it was not bad and did not hurt that much.  He could 
straighten without any visible discomfort.  Right knee 
examination showed that there was no swelling or deformity.  
There was a scar about 1 inch in diameter in front of the 
knee.  The scar was skin deep and felt like an abrasion scar.  
It was fairly mobile and the color was slightly dark.  
Sensation was present.  There was mild discomfort on 
pressure.  Knee ligaments were stable.  McMurray, drawer and 
Lachman tests were negative.  Quadriceps muscle tone was good 
and similar to the left side.  Range of motion was 0-130 
degrees.  The diagnosis was status post laceration right knee 
skin deep.  

VA outpatient treatment records dated in 1998 reflect 
complaints of and treatment for right knee pain.  In August 
1998, the veteran complained of right knee pain for the past 
2 days.  He noted that there was increased pain with dampness 
and bending.  Physical examination of the right lower 
extremity revealed tenderness over the patella.  There was 
severe pain with range of motion.  The impressions included 
chronic knee pain.  

On VA examination in August 1999, the veteran complained of 
throbbing in the right knee, especially in rainy weather or 
in the snowy season.  He indicated that he had to take a pain 
killer like Tylenol #3.  However, the pain sometimes went 
away, but whenever he had pain he could not do much.  The 
knee hurt even at rest.  Sometimes he needed help to go 
upstairs.  In three or four days the pain will get easier.  
The physician noted that there was an Ace bandage around the 
right knee which was removed during the examination.  The 
veteran walked well in the room without much complaint except 
"slight pain."  He refused the squatting test, complaining 
of impending pain in his right knee.  On standing, posture 
was good.  Physical examination of the right knee revealed 
that there was no swelling or deformity.  The skin was normal 
looking, and there was no excessive warmth.  Mid patellar 
circumference was 15 inches which measured equal to the left 
side.  There was a 1 inch diameter skin laceration scar over 
the patellar area.  This was slightly dark and only skin 
deep.  The skin was freely mobile, but he complained of pain 
on gentle touch.  Patellar compression was resisted with the 
complaint of pain.  Translation was normal, and tracking was 
also normal.  He was reluctant to move his knee, but actively 
he moved only 0-10 degrees.  Passively with resistance 0-35 
degrees.  The joint line was nontender.  McMurray and drawer 
tests were negative.  The quadriceps muscle tone was good, 
and there was no evidence of atrophy.  It was noted that X-
rays of the right knee were normal without any traumatic 
pathology.  A bone scan revealed slightly increased 
radiotracer accumulation diffusely, particularly in the 
medial compartment.  The diagnosis was mild post-
traumatic/degenerative changes in the right knee.  

In July 2000, the veteran testified that he took 30 mgs of 
Tylenol every 4 to 6 hours, 100-650 mgs of Darvocet, one 
every 6 hours, and 800 mgs of Ibuprofen every 8 hours to 
relieve right knee pain.  He stated that he had severe 
limitation of motion and numbness the right knee, that he had 
to wear a brace/wrap to keep the knee stable, and that the 
knee swelled in damp weather.  He indicated that he stopped 
working as a roofer in 1997 due to part to his knee.  The 
right knee scar was tender at times.  T.M. testified that she 
has observed the veteran being restricted in his ability to 
walk, bend, stoop or utilize the right knee.  See July 2000 
hearing transcript.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
assigned for slight impairment of a knee, a 20 percent 
evaluation is assigned for moderate impairment of a knee and 
a 30 percent evaluation is assigned for severe impairment of 
a knee as measured by the degree of recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a noncompensable evaluation is warranted for flexion 
limited to 60 degrees.  Flexion limited to 45 degrees 
warrants a 10 percent evaluation; flexion limited to 30 
degrees warrants a 20 percent evaluation; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a noncompensable evaluation is warranted for extension 
limited to 5 degrees.  Extension limited to 10 degrees 
warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; extension limited 
to 20 degrees warrants a 30 percent evaluation; extension 
limited to 30 degrees warrants a 40 percent evaluation; and 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5256, favorable ankylosis of the knee, 
in full extension or in slight flexion between 0 degrees and 
10 degrees, warrants a 30 percent evaluation; unfavorable 
ankylosis in flexion between 10 degrees and 20 degrees 
warrants a 40 percent evaluation; ankylosis in flexion 
between 20 degrees and 45 degrees warrants a 50 percent 
evaluation; and extremely unfavorable ankylosis in flexion at 
an angle of 45 degrees or more warrants a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

The Board must also consider 38 C.F.R. §§ 4.40, 4.45 when 
rating disabilities of the musculoskeletal system, and must 
consider functional loss, decreased movement, increased 
movement, weakened movement, excess fatigability, 
incoordination, and painful movement where applicable, as 
evidence of functional impairment.  Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997), DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran's right knee disability is currently evaluated 
under the provisions of Diagnostic Code 5257.  The objective 
medical evidence is negative for either recurrent subluxation 
or lateral instability.  As such, a higher evaluation is not 
warranted Diagnostic Code 5257.  

A review of the record shows that when the veteran was 
examined by VA in August 1999 right knee flexion was limited 
to 35 degrees.  As previously noted, knee flexion limited to 
45 degrees warrants a 10 percent rating while knee flexion 
limited to 30 degrees warrants a 20 percent rating.  In 
consideration of the veteran's complaints of pain, numbness 
and swelling as well as his need for pain medications, the 
Board finds that functional limitation of flexion of the 
right knee due to pain nearly approximates the disability 
caused by an actual 30-degree limitation.  See 38 C.F.R. §§ 
4.40, 4.45, and DeLuca, supra.  As such, a 20 percent 
evaluation under Diagnostic Code 5260 is warranted.  

The preponderance of the evidence, however, is against rating 
the veteran's disability as more than 20 percent disabling.  
In this regard, the Board notes that there is no evidence of 
right knee ankylosis or limitation of extension so as to 
warrant a higher rating under Diagnostic Code 5256 or 5261.  

However, the Board does find that the medical evidence 
supports the award of a separate 10 percent evaluation for 
the veteran's right knee scar.  Superficial scars which are 
poorly nourished, with repeated ulceration, and superficial 
scars which are tender and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  The August 1999 VA examination 
made objective findings of a tender, painful scar.  A 
symptomatic scar may be rated separately from the symptoms of 
an underlying disability if none of the symptomatology is 
duplicative.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  



ORDER

A 20 percent rating for chondromalacia of the right knee is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  

A separate 10 percent rating for a right knee scar is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

